Citation Nr: 0601287	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for perianal fistulas, 
claimed as secondary to Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from February 2003 to October 2003.  He had two prior periods 
of active service, one from May 1991 to August 1991 and 
another two-month period beforehand for which dates could not 
be verified.  In any event, the veteran's claim concerns only 
his last period of active service, from February 2003 to 
October 2003.  

In October 2003, the veteran filed a claim of entitlement to 
service connection for ulcerative colitis, Crohn's disease 
and perianal fistulas.  These claims were denied in the May 
2004 RO rating decision.  The veteran initiated an appeal of 
this decision and requested de novo review of his claims by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in August 2004 that continued the previous 
denial of the claims.  The veteran's appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in September 2004.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in February 2005.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
Crohn's disease and ulcerative colitis, claiming the 
conditions pre-existed his final period of active service in 
2003 and were aggravated therein.  He is also seeking 
entitlement to service connection for perianal fistulas, 
which he claims are secondary to Crohn's disease.  After 
having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for the following procedural and 
evidentiary development.  

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

Although the RO sent the veteran a VCAA letter in December 
2003, that letter did not satisfy the requirements of the 
VCAA for one crucial reason.  Specifically, the letter did 
not adequately describe which portion of the evidence is to 
be provided by the veteran and which part VA would assist him 
in obtaining.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Indeed, the December 2003 letter 
incorrectly stated that VA was only responsible for obtaining 
"copies of your service medical records."  Though another 
portion of the letter asked the veteran to "give us the name 
and location of any VA or military facility" where he 
received medical care, the letter then went on to say that 
"we're requesting all records held by Federal agencies," as 
if the veteran need not provide additional information as to 
any outstanding Federal evidence.  The Board finds that the 
December 2003 letter is unacceptably confusing as to the 
delegation of evidentiary responsibility between VA and the 
veteran.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Recent receipt of service medical records

The file contains recent medical evidence received in 
December 2004, specifically the veteran's service medical 
records.  This evidence was not previously associated with 
the veteran's claims folder, and is obviously relevant to the 
veteran's claims for entitlement to service connection for 
Crohn's disease, ulcerative colitis and perianal fistulas.  
This evidence has not been considered by the RO; therefore 
this case must be returned to the agency of original 
jurisdiction for readjudication.  See the DAV case.

Clarification and nexus opinion

With respect to the veteran's claims for Crohn's disease and 
ulcerative colitis, the current medical evidence of record is 
unclear as to the nature of his current gastrointestinal 
disability picture.  A diagnosis of "a mixed ulcerative 
colitis/Crohn's disease type picture" was made by the July 
2003 Medical Board physician.  A July 2003 statement from 
D.B.T., M.D., indicates that the veteran previously had 
ulcerative colitis but now evidenced only Crohn's disease.  
VA outpatient records show both ulcerative colitis and 
Crohn's disease under "past medical history" only; neither 
are listed as current diagnoses.  Indeed, an October 2003 VA 
outpatient note indicates that the veteran's prior Crohn's 
disease is "not currently a problem."

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the existence of any 
current gastrointestinal disability, including consideration 
of Crohn's disease or ulcerative colitis, and whether any 
gastrointestinal disability, if currently present, was 
aggravated during the veteran's final period of active duty 
from February 2003 to October 2003.  These questions must be 
addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2005) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran 
and his representative with notice 
which complies with the notification 
requirements of the VCAA; 
specifically, VBA should inform the 
veteran of what information and/or 
evidence the veteran is responsible 
for providing to VA in connection 
with his claims and what information 
is VA's responsibility to obtain.

2.  VBA should contact the veteran 
through his representative and request 
that he identify any medical 
examination and/or treatment he has 
received since October 2003.  After 
securing any appropriate consent from 
the veteran, VBA should attempt to 
obtain any such records.  Any records 
obtained should be associated with the 
veteran's VA claims folder.

3.  VBA should then arrange for the 
veteran to be examiner by a physician 
with appropriate expertise in order to 
determine the existence, nature and 
extent of any gastrointestinal 
disability.  The examiner should 
review the veteran's claims folder and 
render an opinion, in light of the 
veteran's entire medical history, as 
to the relationship, if any, between 
any identified gastrointestinal 
disability and the veteran's military 
service, specifically considering 
whether the veteran's gastrointestinal 
problems were aggravated therein.  The 
examiner should also opine as to 
whether any identified perianal 
fistulas are due to any identified 
gastrointestinal disability.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

4.  The veteran's claims for 
entitlement to service connection for 
Crohn's disease, ulcerative colitis 
and perianal fistulas should be 
readjudicated in light of all of the 
evidence of record, including the 
recently submitted service medical 
records.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 

